Citation Nr: 0213021	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-06 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran has verified active duty service from February 
1968 to October 1969.  The veteran's DD-214 form indicates 
that the veteran had a period of prior active duty for 
training, the dates of which have not been verified.  The 
veteran has not alleged that the claimed disability occurred 
during the unverified period.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefit sought on 
appeal.

In a February 2000 Board decision, the issue of entitlement 
to service connection for a back disorder was remanded so 
that the RO could furnish the veteran with a Statement of the 
Case (SOC) and afford him an opportunity to perfect an 
appeal. 
Upon remand, the veteran was provided a SOC in March 2000.  
The veteran filed a Substantive Appeal in March 2000 and 
thus, perfected his appeal.  The matter is now ready for 
appellate disposition.

The Board notes that in a January 2002 rating decision, the 
RO readjudicated a claim of entitlement for a stomach 
condition as it had been previously denied as not well 
grounded.  Pursuant to VAOPGCPREC 03-2001, as the 
aforementioned claim has been readjudicated under the 
Veteran's Claims Assistance Act of 2000 (VCAA) as if the 
original denial had not occurred, if the veteran so desires, 
he must start the appeal process anew.  An appeal consists of 
a timely filed notice of disagreement (NOD) in writing and, 
after a SOC has been furnished, a timely filed Substantive 
Appeal. See 38 C.F.R. § 20.200 (2001).  The veteran must file 
a NOD within one year from the date the agency of original 
jurisdiction mails notice of the determination to him, or in 
this case one year from February 6, 2002. See 38 C.F.R. 
§ 20.302(a) (2001).  At this time, the matter is not before 
the Board for appellate review.
 

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  There is no evidence of a back injury, disability, or 
disease during the veteran's period of active duty service.

3.  The issue before the Board does not involve a question of 
medical complexity or controversy.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1111, 1112, (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2001). 

2.  Securing an advisory medical opinion from an independent 
medical expert is not warranted. 38 U.S.C.A. § 7109 (West 
Supp. 2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted VCAA apply to the 
appellant's claim.  More specifically, in the case of Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), 
the Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  

However, VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department and regulations of 
the Department are binding on the Board.  
38 U.S.C. § 7104(c).  For purposes of this determination, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending on the date of enactment of the VCAA.

In a February 1998 letter sent to the veteran, the RO 
indicated that a search was being made for his service 
medical records.  The Board notes that the veteran's service 
medical records, dated between October 1963 and October 1969, 
were received by the RO in October 1997.  There is no 
indication in the file that the veteran's service medical 
records are incomplete.  An April 1998 response from the 
National Personnel Records Center (NPRC) confirmed that there 
were no additional service medical records available and that 
they were previously sent to the RO in October 1997.

The record reflects through the October 1999 rating decision, 
the March 2000 Statement of the Case, and the January 2001 
and October 2001 Supplemental Statements of the Case, the 
veteran was afforded an explanation of the statutes and 
regulations pertaining to the establishment of service 
connection for a back disorder.  The veteran was also 
specifically notified of evidence that was necessary to 
substantiate his claim through a letter from the RO dated in 
September 1997 and an April 2001 letter informing the veteran 
of the enactment of the VCAA.  The veteran's claim was re-
adjudicated pursuant to the VCAA in an October 2001 rating 
decision.  An additional letter regarding the duty to assist 
and notice provisions under the VCAA, i.e. what steps the 
veteran should take in substantiating his claim and how VA 
would assist him in obtaining such evidence, was also mailed 
to the veteran in October 2001.  Indeed, the VA specifically 
provided the veteran with appropriate notice of the evidence 
needed to substantiate his claim and what evidence he would 
be responsible to submit and what evidence the VA would 
obtain.  The Board finds that both parts of the notice 
provision required in VCAA have been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   There 
is no reasonable possibility that any further development 
would substantiate the claim.  Finally, in an October 2001 
statement from the veteran, he indicated that he furnished VA 
with all the evidence necessary to substantiate his claim and 
wished that his claim be forwarded to the Board without 
waiting for the 60 day period to expire. 

In the veteran's October 1999 NOD, he indicates that he 
disagrees with the Compensation and Pension Examination 
conducted in September 1999 for his back condition and 
requests an independent advisory medical opinion.  However, 
the September 1999 VA examination was an audio examination.  
In regard to the veteran's request for an independent medical 
evaluation, the Board finds that an examination is not 
necessary.  Under the VCAA, an examination is necessary to 
make a decision on a claim, if the evidence of record 
contains the following: (1) competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability and (2) the evidence indicates the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service, but (3) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  As 
will be discussed below, there is no competent medical 
evidence of an in-service back injury or disease or post 
service complaints for many years.  While the veteran 
contends that an independent medical opinion is necessary, 
the issue in this case is neither complex nor controversial 
and, in the absence of competent medical evidence of an 
injury or disease in service or back complaints until many 
years after service, a current examination or opinion from an 
independent medical expert is not necessary.  38 U.S.C.A. 
§ 7109.  The record reflects that all relevant facts have 
been properly developed and that all evidence necessary for 
equitable disposition of the issue on appeal has been 
obtained. 

The veteran contends that he is entitled to service 
connection for a back disorder. Specifically, the veteran 
contends that he injured his back "changing blades on 
dozers" while stationed at Fort Carson in 1968 and that he 
has had chronic low back pain ever since that time.  Service 
connection for VA compensation purposes will be granted for a 
disability resulting from disease or personal injury incurred 
in line of duty or for aggravation of a preexisting injury in 
the active military, naval, or air service, during a period 
of war.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Grober 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that service connection for a back 
disorder is not warranted.  In this regard, the veteran's 
service medical records are devoid of any treatment for or 
complaints of a back injury or disease.  The Board has 
considered the "buddy statement" submitted in January 2000 
in support of the veteran's claim indicating that the veteran 
complained of low back pain three to four days a week between 
April 1968 and September 1968; however, the service medical 
records for this time show that the veteran sought medical 
attention for conditions not pertaining to this appeal and 
there were no complaints referable to his back.  Further, 
upon a September 1969 Report of Medical History prepared in 
conjunction with the veteran's separation, the veteran 
himself indicated that he did not have any back trouble in 
service. (Emphasis added.).  The examiner noted upon the 
Report, "no significant findings."  Similarly, upon the 
Report of Medical Examination, also dated in September 1969, 
no defects regarding the veteran's back were noted.  
Moreover, the veteran's spine and musculoskeletal examination 
were found to be normal upon clinical evaluation.  We find 
the negative contemporaneous service medical records to be 
more persuasive than the lay statement submitted 
approximately 30 years after service. 

The veteran has contended that he has suffered from chronic 
pain since his separation from service.  In support of his 
contentions, he submitted a June 2000 medical opinion 
prepared by Richard K. Reiner, M.D.  The Board finds that Dr. 
Reiner's opinion is not probative. See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993).  Medical opinions must be supported by 
clinical findings in the record; bare conclusions, even those 
made by medical professionals, which are not accompanied by a 
factual predicate in the record, are not probative medical 
opinions. See Miller v. West, 11 Vet. App. 345, 348 (1998).

In the opinion, Dr. Reiner indicates that the veteran has had 
chronic low back pain since service and further, that 
findings of severe degenerative changes at L5-S1 with a 
significant spondylolisthesis of L5 on S1 were related to 
service.   Dr. Reiner's opinion was based on medical history 
provided by the veteran and is not supported by the actual 
medical evidence of record.  As previously noted, the 
veteran's service medical records did not show any back 
injury or complaints while he was on active duty and his back 
was normal on examination at separation from service.  
Further, the first documented complaint regarding the 
veteran's back was a letter in December 1999, from Stuart P. 
Embury, M.D., some twenty plus years after the veteran's 
discharge from service, reporting that X-rays in August 1998, 
for Workman's Compensation purposes, show mild osteoarthritic 
changes and maybe a little spondylolisthesis, but the letter 
was negative for any reference to service.  The next 
complaint is in a VA treatment record dated in September 2000 
that also contains no reference to service.  The Board finds 
that Dr. Reiner's opinion is not persuasive.  The Board is 
not required to accept doctors' opinions that are based upon 
the appellant's recitation of medical history and, in this 
case, not supported by actual medical evidence in the record.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995). 

Accepting that the veteran has a current back disorder, there 
is no evidence of any contemporaneous treatment or complaints 
of a back injury or disease in service or medical evidence of 
complaints regarding his back until many years after service.  
Though it was noted in the September 2000 VA outpatient 
treatment record that the veteran requested pain medication 
for "low back pain for [a] number of years" there was no 
reference to service, and again there was no record of any 
problems in service or post-service until this point.  
Further, private medical records from Stuart P. Embury, M.D., 
dated between October 1980 and August 1997, are negative for 
any complaints or findings regarding the veteran's back.  As 
noted above, a later letter dated in December 1999 from this 
doctor referred to arthritic findings in August 1998, but 
also contained no reference to service.  Therefore, the Board 
concludes that the competent medical evidence is against a 
finding that the veteran had a chronic back disorder in 
service or continuity of symptomatology after his separation 
from service, which is needed to support the veteran's claim 
for service connection. 38 C.F.R. § 3.303(b).

While we recognize the veteran's sincere belief in the merits 
of his claim, his assertion that his current back disorder is 
related to an in-service injury is not competent evidence.  
There is no evidence that the veteran has the requisite 
medical expertise to enter a medical judgment as to the 
etiology of his current back disorder. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  The Board 
finds that the medical evidence of record is most persuasive 
to show that the veteran does not have a current back 
disorder as a result of service.  Therefore, service 
connection for a back disorder must be denied.   As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.


		
	Steven L. Cohn
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

